Citation Nr: 1117766	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  05-41 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

1.  Entitlement to initial ratings for posttraumatic stress disorder (PTSD) in excess of 10 percent prior to March 31, 2004, in excess of 50 percent from March 31, 2004 to November 15, 2005, and in excess of 70 percent from November 15, 2005.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the RO that granted service connection for an adjustment disorder with an anxious mood and assigned a rating of 10 percent, effective on February 6, 2003.

A September 2005 rating decision recharacterized the disability as posttraumatic stress disorder (PTSD) and increased the rating to 30 percent, effective on March 31, 2004.

In October 2008, the Board remanded the case to the RO for additional development of the record.

Thereafter, an October 2009 rating decision increased the rating for the service-connected PTSD to 50 percent, effective on March 30, 2009.

In a May 2010 decision, the Board then denied a rating in excess of 10 percent for PTSD prior to March 31, 2004, but increased the rating to 50 percent beginning on March 31, 2004 and to 70 percent beginning on November 15, 2005.

In December 2010, the Clerk of the Court issued an Order granting a Joint Motion for Remand (Joint Motion), vacating and remanding the decision only to the extent that the Board had denied a higher rating for the service-connected PTSD in excess of 10 percent prior to March 31, 2004, a rating in excess of 50 percent beginning on March 31, 2004 to November 15, 2005, and a rating in excess of 70 percent on November 15, 2005.  

The issue of a total rating based on individual unemployability by reason of service-connected disability (TDIU) is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to March 31, 2004, the service-connected PTSD is shown to have been productive of a disability picture reflective of occupational and social impairment due to mild or transient symptoms such as anger, sadness, and occasional sleep difficulty, which deceased his work efficiency and ability to perform occupational tasks only during periods of significant stress; occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks was not demonstrated.

2.  For the period beginning on March 31, 2004 to November 15, 2005, the service-connected PTSD is shown to have been productive of a disability picture reflective of occupational and social impairment with reduced reliability and productivity due to symptoms such as sleep difficulty, irritability, isolation, intrusive thoughts, anxiety, anger, depression, and difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment, with deficiencies in most areas was not demonstrated.

3.  Beginning on November 15, 2005, the service-connected PTSD is shown to have been productive of a disability picture reflective of occupational and social impairment with deficiencies in most areas due to such symptoms as social isolation; sleep difficulty; severe anxiety and depression; crying; anxiety attacks; anger; impaired attentions, concentration, and remote memory; and an inability to establish and maintain effective relationships; total occupational and social impairment currently is not shown.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating for the service-connected PTSD in excess of 10 percent prior to March 31, 2004, in excess of 50 percent from March 31, 2004 to November 15, 2005, or in excess of 70 percent from November 15, 2005 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.130 including Diagnostic Code (Code) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the August 2003 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.

In this case, the necessary SOC was issued in June 2004.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

The service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). VA's duty to assist is met.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist is met. 


Legal Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's statements describing his symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  As indicated previously, the RO has already assigned "staged" ratings.

The general rating formula for mental disorders assigns a 10 percent rating on the basis of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

With regard to the Global Assessment of Functioning (GAF) scores assigned, the Board notes that the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to the American Psychiatric Association's DSM-IV, a GAF score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).

GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

GAF scores from 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130 (2010).

Accordingly, a certain GAF score does not automatically equate to any particular percentage in the Rating Schedule.  Rather, it is but one factor to be considered in conjunction with all the other evidence of record.

A March 2003 VA treatment record showed that the Veteran had been depressed since he learned that there was a bullet still in his body since service.  He complained of having frequent periods of sadness, occasional difficulty sleeping, an occasionally poor appetite and moderate anhedonia.  He denied having suicidal or homicidal ideation.  

On June 2003 VA examination, the examiner noted that the Veteran's recent awareness of a bullet in his body that he had been previously told was removed had caused him a great deal of anxiety and anger.  He reported being married for 28 years, getting along well with his grown children and grandchildren, and having regular contact with his siblings.  Although he had a few friends, he did not appear to be sociable.  

The examiner noted that the Veteran displayed good hygiene and grooming.  He was cooperative, open and honest; a rapport was easily established.

The Veteran reported that he worked 20 years as a correctional officer and 8 years as a maintenance worker; he currently worked full-time as an auto parts delivery person.  He described himself as having normal cognitive, emotional and social functioning.  The examiner noted that the Veteran remained in control while discussing traumatic and unpleasant events that occurred during his service.

On mental status examination, the Veteran did not display any obvious deficits in thinking or memory.  His typical mood was described as being content; his temper was controlled, and he denied a history of aggression, destruction, violence, arrests, and panic attacks.  He only reported recent nightmares after learning about the bullet.  

The Veteran indicated that his Vietnam experience made him more watchful and leery of others and that watching news related to the Gulf war triggered memories.  He enjoyed watching war movies, but avoided discussing Vietnam.  He described behavior similar to hypervigilance.  

The Veteran was retired.  The examiner indicated that, while the Veteran's current reaction was intense, it was temporary and would subside and his functioning would improve with treatment.  A GAF score of 75, which indicated slight impairment of functioning.  

A March 31, 2004 VA treatment note showed that the Veteran was being seen at the clinic for the first time with symptoms suggestive of PTSD.  He reported having great difficulty not thinking about Vietnam and complained of sleeping difficulty, irritability and moodiness.  He preferred to be alone and considered moving to the Adirondack Mountains to be by himself.  

The Veteran did not feel as secure about his marriage since his children had moved out and reported starting to drink 4 to 5 beers a day to cope with his anxiety and stress.  

The Veteran reported that, since learning about the bullet in his body, he had increasing difficulty managing and struggled with survivor guilt.  The social worker commented that the Veteran did not currently appear to be managing well since he spent most of the time watching television and going to bars in the afternoon and doing little else with his time.

The April 2004 VA treatment records noted that the Veteran continued to complain of a very poor sleep pattern, intrusive thoughts at times and great irritability.  The Veteran discussed his anger surrounding his service.  He thought about doing more activities in the Adirondacks and of spending more time alone, which he looked forward to.  He reported having periods of depression and suicidal ideation with no intent.  He continued drinking alcohol, but at a decreased quantity.  He was given GAF score of 49 in that month.  

In May 2004, the Veteran started taking medication for PTSD and he seemed calmer.  His mental status revealed less motivation, excitability and excessive speech.  Later that month, he reported struggling with war memories, anger and depression.  There was no change in his mental status on examination.  The Veteran continued to isolate himself and indicated that Vietnam had a lot to do with his alienation.  

In early June 2004, the Veteran admitted to having a depressed mood, which he thought was worsening.  He complained of irritability and an occasional loss of temper.  A GAF score of 48 was assigned.  

A VA treatment record dated later in that month noted a slight improvement in mood as the Veteran was not quite as angry and hostile.  He was on antidepressants and medication to improve his sleep.  He had difficulty with relationships and felt there was an emotional component missing in his family relationships.  He also continued to prefer isolation.  

In October 2004, the Veteran reported going off his medication for a couple of week due to side effects and noting a significant difference in that he became more irritable and angry, less tolerant and patient with others, and more hypervigilant.  He also resorted to drinking more to deal with his anxiety.  As a result, he decided to resume his medication.  He was cooperative and had no evidence of hallucinations, delusions or a thought disorder.  

In November 2004, the Veteran reported having watched a war movie about Vietnam that reminded him of his own experiences and increased his anger and anxiety.  He connected his feelings of isolation to his depression.  

A December 2004 VA treatment record showed that the Veteran's metal status had remained unchanged since his last appointment.  He reported that, at times, his moods were demanding and exacting.  He also became upset with people, particularly through VA.

In February 2005, the Veteran complained of ongoing issues with tension, frustration, stress, depress mood, anger, isolation and irritability.  He remained very involved in his family life and believed this kept him on track, for the most part.  Although he valued these relationships, he still found them difficult.  

The Veteran was noted to be guarded, at times, but cooperative.  There was still no evidence of delusions, hallucinations or disorganized behavior.  He denied suicidal or homicidal ideation.  He experienced intrusive thoughts about traumatic military experiences and was prone to angry outbursts.  He was socially isolated, often felt emotionally detached from family, and had very few close friends.  A GAF score of 53 was assigned.  

It was also noted that psychological tests and clinical interview revealed moderate to serious symptoms of PTSD and depression.  He had a chronic and persistent pattern of distress that significantly impacted his ability to conduct normal daily activities.  Most notably, he reported a change in his social habits after his combat experience and no longer enjoying being around or working with others.

In connection with a March 2005 VA examination, the Veteran reported that, after retiring, he took a full-time job as a driver for an auto parts company and he left this job about one year earlier because "everybody was getting on [his] nerves."  He got along with his wife and children and enjoyed spending time with his grandchildren.  He had limited contact with his brothers, but saw his sister regularly.  He had a few friends and spent most days alone.  

The Veteran was noted to have good hygiene and grooming.  He was initially surly and quite guarded, but warmed up during the evaluation and established rapport.  

The mental status examination noted no irregularities in his speech and indicated that his concentration was low, although to the examiner he appeared to be somewhat distractible.  He did not suffer from any cognitive deficits.  

The Veteran described his typical mood as depressed.  He reported having an increased number of nightmares since he retired.  He endorsed some feelings of sadness and dysphoria, but denied ever feeling hopeless, helpless or worthless.  While his flashbacks were not full-blown, they were so disturbing and distracting that he had to pull the car over and ask his wife to drive.

The VA examiner noted that the Veteran's PTSD symptoms had clearly worsened since his retirement and since no longer working as a driver.  His overall impairment of function appeared mild.  He had a history of sleep disturbance, depressed mood and chronic anxiety.  A GAF score of 62 was assigned, indicating mild impairment of functioning.  

A March 2005 VA progress note, shortly after the VA examination, noted that the Veteran's mental status was unchanged since his last appointment.  He complained of occasional irritability related to the relationship with his son and daughter-in-law.  He kept himself busy in his family life and managed his anxiety and restlessness.  A GAF score of 50 was assigned.  

A May 2005 VA treatment record indicated that the Veteran was fairly related and strictly adhered to his medication.  He kept busy with various projects that kept his mind off Vietnam.  

In November 2005, the Veteran was noted to be angry about his recent separation from his wife.  He reported an increase in alcohol intake and denied suicidal intent.  A GAF score of 51 was assigned.  

A November 15, 2005 evaluation by a private psychologist noted that the Veteran and his wife had been separated 5 months.  He had no history of psychiatric hospitalizations, but had regular treatment through the VA Medical Center's Outpatient Clinic.  He reported sleep difficulties due to bad dreams and nightmares, and severe anxiety and depression related to his service.  The war in Iraq significantly exacerbated his PTSD symptoms, and he endorsed a daily dysphoric mood, crying, guilt, hopelessness, loss of interest, irritability, fatigue, worthlessness, diminished self-esteem, cognitive interference and a diminished sense of pleasure.  

The Veteran also complained of excessive apprehension and worry, restlessness, flashbacks, intrusive thoughts of recollections, hyperstartle response, hypervigilance, anger, mood swings, anxiety attacks and difficulty being around people.  He denied having suicidal or homicidal ideation, manic symptomatology, and cognitive deficits.  There was no evidence of a formal thought disorder, delusions or hallucinations.  

A mental status examination showed that the Veteran was cooperative and had fair social skills.  His grooming and hygiene were fair, and there were no abnormalities in his speech or thought processes.  His affect and mood were anxious and depressed.

The Veteran's attention and concentration were mildly impaired as were his recent and remote memory skills.  His cognitive functioning was in the average range.  His insight and judgment were fair.  

The Veteran reported being to care for himself to include shopping, cooking and cleaning.  He had relatively few friends and tended to keep to himself.  He was not very close to his siblings, and his relationship with his children was fair.  

The Veteran did not really trust people and primarily spent his time at home.  The psychologist commented that he would have difficulties following and understanding simple directions and instructions and would have difficulty learning or performing simple tasks, complex tasks, and maintaining a regular schedule.  He would have difficulties making appropriate decisions and relating with others.  The psychologist also noted that the Veteran had difficulties dealing with stresses and that his psychiatric difficulties were severely limiting.  

A June 2006 letter indicates the Veteran was awarded disability benefits from the Social Security Administration (SSA) based on his anxiety related disorders.  

An April 2007 VA treatment record indicated that the Veteran was in bi-weekly individual and weekly group therapy.  He arrived promptly for all scheduled appointments and participated fully in treatment.  He continued to struggle with PTSD and dysthymia.  Most notably, the numbing effects of PTSD and depressive symptomatology interfered with his ability to connect and communicate with others and resulted in a pattern of social isolation.  

The status of his PTSD symptomatology was that he denied suicidal and homicidal ideation and that there was no evidence of hallucinations, delusions, looseness of associations or flight of ideas.  His mood was dysphoric, and his affect congruent.  He endorsed distressing recollections of traumatic experiences, recurrent nightmares about traumatic experiences, efforts to avoid reminders of war experiences, some inability to enjoy previously enjoyable activities, sleep difficulties, increased irritability, persistent feelings of imminent danger requiring constant vigilance, and exaggerated startle response.  A GAF score of 50 was assigned.  

A November 2008 VA PTSD program treatment record showed that the Veteran continued weekly group therapy and participated in monthly individual therapy.  He continued to arrive promptly for scheduled appointments and reported that a decrease in life stressors has resulted in decreased depressive symptoms.  

The numbing effects of his PTSD continued to interfere with his ability to connect and communicate with others in that he remained somewhat isolated socially.  His alcohol use was monitored, and he reported a decrease in consumption during the past year.  He worked on improving communication skills, enhanced attachment and increased recreational activities with others.  

The status of his PTSD symptomatology revealed no change regarding suicidal or homicidal ideation or hallucinations, delusions, looseness of associates or flight of ideas.  His mood was dysphoric, and his affect was congruent.  His reported symptoms were unchanged and his GAF score remained at 50.  

In connection with a March 2009 VA examination, there was noted to be no change in the Veteran's treatment schedule or history of psychiatric hospitalizations.  He reported having a depressed mood on some days and anxiety on most days with little articulation.  The relationship with his children was described as moderate with two and good with one.  He reported having a few acquaintances, but no close friends.  Much of his time was spent keeping his life organized and manageable; he denied having any other meaningful activities.  He appeared to live an isolated, rigid, and organized lifestyle.  

The Veteran was noted to be clean and neatly groomed.  No abnormalities were noted in his speech.  His behavior was cooperative and friendly, but guarded.  His affect was normal, and his mood was good but anxious.  

The Veteran was easily distracted, and his thought process and content were unremarkable.  He endorsed having sleeping difficulties and obsessive/ritualistic behavior such as having the same breakfast at the same time every day.  If his schedule was thrown off it messed up his day.  

The Veteran also had panic attacks 2 to 3 times a week that used to be accompanied by agoraphobia a year ago.  The examiner indicated that the Veteran had inappropriate behavior, but this was not elaborated upon.  

The Veteran denied suicidal or homicidal ideation, and episodes of violence.  He was able to maintain minimum personal hygiene.  Recent and remote memory was mildly impaired, and immediate memory was moderately impaired.  He reported keeping notes all over, but then forgetting them.  

The Veteran endorsed having recurrent and intrusive recollections; avoided thoughts, feelings or conversations associated with trauma; avoided activities, places, or people that triggered recollections of trauma; markedly diminished interest or participation in significant activities; feeling detached or estranged from others; restricted range of affect; sense of a foreshortened future; sleeping difficulties; irritability; outbursts of anger; problems with concentration; and hypervigilance.  The Veteran also appeared to have safety issues.  His PTSD symptoms were daily and moderate to severe in intensity.  A GAF score of 54 was assigned.  

The examiner commented that the Veteran's alcohol use and mood disorder (primarily anxiety) resulted from and were in response to his PTSD symptoms.  The Veteran exhibited limited insight/responsibility, which suggested a poor prognosis for improvement.  

According to the VA examiner, there was no total occupational and social impairment due to PTSD signs and symptoms, but his symptoms did result in deficiencies in family relations and mood, but not judgment, thinking or work.  

The problems with family relationships were demonstrated through significant interpersonal difficulties and social isolation.  The problems with mood were demonstrated primarily through generalized anxiety and history of panic resulting in efforts at rigid control of most aspects of his life.  


Prior to March 31, 2004

After carefully considering the evidence of record and the criteria relative to ratings of 30 percent and higher, the Board finds that a rating in excess of 10 percent is not warranted for the service-connected PTSD, prior to March 31, 2004.  

During this period, the Veteran is not shown to have exhibited PTSD symptoms productive of occupational and social impairment with occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  There was no evidence of suspiciousness, panic attacks, chronic sleep impairment or mild memory loss.  While the Veteran endorsed symptoms of depression, anxiety, anger and occasional sleep difficulty, these symptoms appeared to only to have a minimal impact on his life.  

In this regard, the Veteran maintained a good relationship with his family, and there was no apparent difficult in employment as he had maintained long-term work in the past.  He expressed no difficulties with his current job.  Furthermore, his functioning was normal cognitively, socially, and emotionally.

Notably, the VA examiner assigned a GAF score of 75, which reflected transient and expectable reactions to psychosocial stressors with no more than slight impairment in functioning.

For these reasons, for the period in question, the Board finds that the symptoms associated with the service-connected PTSD did not reflect more than impairment due to mild or transient symptoms.  More frequent or severe symptoms productive of impairment associated with or even closing approaching the criteria for a rating of 30 percent or higher were not demonstrated.  

Given the evidence applicable to the period prior to March 31, 2004, the Board finds that a rating in excess of 10 percent for the service-connected PTSD is not warranted.  


From March 31, 2004 to November 15, 2005

After carefully reviewing the evidence of record for his period, the Board finds that a rating in excess of 50 percent for the service-connected PTSD is not assignable.

The service-connected PTSD is shown to have been manifested by symptoms of sleep difficulty, irritability, increased alcohol intake, moodiness, isolation and an occasional loss of temper.

The Veteran was not shown to have obsessional that interfered with routine activities; intermittently illogical obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  

While the Veteran endorsed periods of depression, these were not shown to be nearly continuous.  He had some impaired impulse control that was demonstrated by angry outbursts.  He experienced difficulties with relationships, but was able to maintain his relationships as he remained very involved in his family life.  He got along well with his wife, children, and grandchildren; saw one sister regularly; and maintained a few friendships.

Moreover, these symptoms did not appear to create deficiencies thinking.  He consistently denied hallucinations and delusions and did not have a thought disorder or demonstrate disorganized behavior.  

Although he reported on one occasion having suicidal ideation, the suicidal ideation was more representative of impairment in thinking and not, on its own, sufficient to establish a deficiency in thinking.  Thus, in the absence of other significant findings in this category, the Board finds that the Veteran's PTSD symptoms did not cause deficiencies in thinking.  

Regarding judgment, the Board finds no deficiencies as the Veteran had no suicidal plan or intent; strictly adhered to his medications and understood that there was a significant difference when he did not take them; and did not drive when experiencing distracting symptoms of PTSD.  He also made efforts to decrease his alcohol consumption and engaged in appropriate activities to manage his anxiety and restlessness.  

There was noted to be no deficiency in mood for this period.  The records show that, when he took his medications, there was a significant difference from when he stopped.  The medications improved his mood, and he was calmer, more patient, and less angry, irritable, and hostile.  He also indicated that he managed his anxiety.

Notably, the service-connected PTSD did affect his work to the extent that he voluntarily left his job because everyone reportedly "got on [his] "nerves," but there were no deficiencies in his performance related to PTSD.  Nevertheless, the Board will resolve all reasonable doubt in the Veteran's favor and conclude that there is evidence of a deficiency in work.

The Board has also considered the GAF scores for this period, noting that they ranged from 48 to 62.  As noted, a score of 62 is consistent with some mild symptoms or some difficulty in social, occupational, or school functioning whereas a score of 48 is consistent with more serious impairment in social, occupational or school functioning.  

On this record, there was not clear explanation of symptoms manifested to warrant several of the scores at the time they were assigned.  For example, when a GAF score of 48 was assigned in June 2004, the record contained only a general statement that the PTSD symptoms continued.  

Regarding specific symptoms, the Veteran's sleep had improved, and he had a depressed mood, irritability and sometimes lost his temper.  On their face, these symptoms did not clearly reflect the "serious symptoms" contemplated by a GAF score of 48. 

In this case, the Board places a higher probative value on the symptoms themselves in determining the rating to be assigned and the level of impairment due to PTSD in terms of established criteria.  

Based on the record, the service-connected PTSD is shown to be manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity due to symptoms endorsed during this period.  

In short, the evidence does not show that the service-connected PTSD meets the criteria of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood for the period in question.  While a few symptoms for a higher rating are noted, there are not enough symptoms to more closely resemble the level of impairment, as discussed.  

Thus, in the absence of evidence showing deficiencies in most areas, a higher rating of 70 percent is not warranted.(Emphasis added.)  As such, a higher 100 percent rating is not warranted since only reduced reliability and productivity are shown.

Accordingly, a rating in excess of 50 percent for the period from March 31, 2004 to November 15, 2005 is not assignable in this case.


From November 15, 2005

A schedular rating of 100 percent also is not assignable for the period beginning on November 15, 2005 since the evidence does not show the Veteran's service-connected PTSD is manifested by or closely resembles total occupational and social impairment.  

In addition to the March 2009 VA examination making a specific finding that there was no total occupational and social impairment, the Board notes that there is no evidence of gross impairment in thought processes or communication.  

Although he was easily distractible, there were no abnormalities noted in his speech or thought processes.  He had fair communication skills and was cooperative and friendly, though guarded at times.  His insight and judgment were fair.  

Although the VA examiner indicated the Veteran exhibited inappropriate behavior, he offered no further explanation or examples.  There was also no evidence of hallucinations delusions of his being a danger to himself or others.  He maintained activities of daily living and presented himself as clean and neatly groomed.  

The Veteran also is shown to be able to care for himself, to include shopping, cooking and cleaning.  There was no disorientation as to time or place, and his impairment did not include any significant memory loss. 

Thus, a preponderance of the evidence is against a finding that a rating in excess of 70 percent is warranted during this period.  Gilbert, supra.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  In this regard, consideration is given to whether the disability picture exhibits marked interference with employment or frequent hospitalization.  

Third, when those two elements are met, the appeal must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.

In the present case, the Board finds that the rating criteria are adequate for the purposes of reasonably describing the level of disability throughout the period of the appeal.  The rating criteria not only take into account those symptoms listed in the criteria but include consideration of other symptoms manifested by PTSD as they pertain to the different levels of impairment.  

In each instance, the service-connected PTSD symptoms are shown to be manifested by levels of impairment described by assigned ratings of 10 percent, 50 percent and 70 percent for the period in question.  The evaluations in excess of those assigned are assigned for certain manifestations of PTSD, but the medical evidence reflect that those manifestations are not present in this case.

Thus, the Board concludes that the evidence does not present such an exceptional disability picture to render the schedular criteria inadequate; therefore, the threshold requirement is not met and no further discussion of the other steps is required.



ORDER

An increased rating in excess of 10 percent prior to March 31, 2004, in excess of 50 percent beginning on November 15, 2005, or in excess of 70 percent beginning on November 15, 2005 for the service-connected PTSD is denied.



REMAND

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, the Veteran's claim for a higher initial rating for the service-connected disability includes a claim for TDIU rating.

Further, the issue of a TDIU rating may be reasonably inferred from the evidence of record.

The Veteran asserts that he is unemployable due to the service-connected PTSD, and records from the Social Security Administration (SSA) indicate that he was awarded disability benefits due to his anxiety-related condition.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).

Since the service-connected disabilities meet the schedular requirements to the extent indicated and there is evidence suggesting that he is unemployable, an examination and opinion are warranted to decide this appeal 

Accordingly, this remaining matter is REMANDED to RO for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied, with respect to whether the Veteran is entitled to TDIU.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take appropriate steps to send the Veteran and his representative, a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim.  

In particular, the RO should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, so that VA will have information concerning his past employment.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate claim for a TDIU rating and what VA will do.

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After securing any necessary release forms, with full address information, all records of medical treatment not currently associated with the Veteran's claims file should be requested. All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

4.  The Veteran should then be scheduled for a VA examination(s) to determine whether the service-connected disability has rendered him unemployable.  The claims file should be made available to and reviewed by the examiner(s).  All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.

Based on a review of the claims file and the results of the examination, the examiner should opine whether the Veteran (regardless of his age or the impact of any nonservice-connected disabilities) at least as likely as not (50 percent probability or more) is precluded from performing substantially gainful employment consistent with his education and work experience by his service-connected disability.  Any opinion the examiner provides must be accompanied by an explanation of the rationale.

If an opinion cannot be made without resort to speculation, the examiner must state so and clearly indicate whether this conclusion was based on full consideration of all the assembled data and evidence, and explain the basis for why an opinion would be speculative.

5.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the issue of a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


